A motion to dismiss this proceeding in error upon the ground that the question involved herein had become purely abstract and hypothetical was overruled by the court on the 26th day of March, 1918. Subsequently, in presenting another question in a proceeding growing out of the same transaction, wherein the same counsel appeared for the same parties, it was admitted by counsel for both sides that the question involved herein has become moot and hypothetical.
In pursuance of this admission and agreement of counsel, the former order overruling *Page 123 
said motion to dismiss is vacated and set aside, and said motion to dismiss is hereby sustained, and said proceeding in error is dismissed at the cost of plaintiff in error, for the reason that the question involved has become abstract and hypothetical.
All the Justices concur.